Citation Nr: 0401305	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-02 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the veteran's bilateral sensorineural hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. H. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from June 1953 to May 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that 
established service connection for the veteran's bilateral 
sensorineural hearing loss disability, and assigned a 
noncompensable evaluation for the disability.  The veteran 
has been represented by the American Legion throughout this 
appeal.

The Board observes that the veteran has appealed from the 
initial non-compensable evaluation assigned for his service-
connected bilateral sensorineural hearing loss disability.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial compensable evaluation of the veteran's 
bilateral sensorineural hearing loss disability.  The veteran 
is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

The Board observes that the veteran was not given notice of 
the Veterans Claims Assistance Act of 2000 (VCAA).  Under the 
VCAA, the VA is required to notify 


the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  
The veteran's claim has not been considered under the VCAA.  

Additionally, the veteran submitted a private audiological 
evaluation dated in January 2003.  The veteran has not waived 
RO consideration of the additional evidence.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recently invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans and consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representative.  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).  

A January 2001 VA treatment record reflects that the veteran 
had been referred to a VA ear, nose, and throat (ENT) 
physician.  Clinical documentation of the cited treatment is 
not of record.  In reviewing a similar factual scenario, the 
Court has held that the VA should obtain all relevant VA and 
private treatment records that could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).

The January 2003 private audiolgoical evaluation appears to 
reflect an increase in the veteran's hearing disability since 
the last VA compensation examination of record conducted on 
November 15, 2001.  The Court has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).



Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) and Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
bilateral sensorineural hearing loss 
disability after May 2001, including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment provided to the veteran.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

3.  The RO should then request that 
copies of all VA
clinical documentation pertaining to the 
veteran's treatment not included in the 
claims file, including that provided at 
the Orlando, Florida VA Medical Center, 
be forwarded for incorporation into the 
record.

4.  The RO should then schedule the 
veteran for a VA compensation examination 
that is sufficiently broad to accurately 
determine the current severity of his 
bilateral sensorineural hearing loss 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  Send 
the claims folder to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.

5.  The RO should then readjudicate the 
veteran's entitlement to an initial 
compensable disability evaluation for his 
bilateral sensorineural hearing loss 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



